13‐3483‐cv 
     Uzoukwu v. Krawiecki
      
      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 1                                ____________________ 
 2                                                                                          
 3                                     August Term, 2014 
 4    
 5               (Argued: February 19, 2015             Decided: November 5, 2015) 
 6    
 7                                     Docket No. 13‐3483‐cv 
 8                                                  
 9                                     ____________________ 
10    
11   AFAM UZOUKWU,                                                              
12               
13                                Plaintiff‐Appellant,                                 
14               
15                          v. 
16    
17   THE CITY OF NEW YORK, MICHELE KRAWIECKI, CARL MILUSO,  
18    
19    
20                                Defendants‐Appellees.1 
21    
22                                     ____________________ 
23    
24   Before: WINTER, POOLER, and SACK, Circuit Judges. 
25    
26              Afam Uzoukwu, proceeding pro se, appeals from the August 

27   28, 2013 judgment of the United States District Court for the Southern District of 

28   New York (Abrams, J.), dismissing his claims brought under 42 U.S.C. § 1983 for 

     1
         The Clerk of the Court is directed to amend the caption as above. 
 1   false arrest and excessive force, after a jury returned a verdict in favor of 

 2   defendants.  Halfway through its deliberations, the jury sent a note asking the 

 3   district court whether “refusal to acknowledge/respond to police questions [is] 

 4   considered obstruction of governmental administration.” App’x at 1094.  In 

 5   response, the district court answered that “[r]efusal to answer police questions 

 6   alone, without more, would not constitute obstruction of governmental 

 7   administration,” but that such a determination would “depend[] on the totality 

 8   of the circumstances as you find them.” App’x at 1094‐95. However, New York 

 9   law unambiguously holds that one cannot obstruct governmental administration 

10   merely by refusing to answer police questions or to provide identification, both 

11   because such conduct is constitutionally protected, and because obstruction of 

12   governmental administration requires as an element a physical or independently 

13   unlawful act.  Given that this prejudicial error was indisputably preserved, we 

14   vacate the verdict and remand for a new trial. 

15         Vacated and remanded. 

16                                  ____________________ 

17                             AFAM UZOUKWU, Long Island City, NY, pro se 
18                             Plaintiff‐Appellant.  
19                              
                                                2
 1                             PAMELA SEIDER DOLGOW, of counsel (Ronald E. 
 2                             Sternberg, of counsel, on the brief), for Zachary W. 
 3                             Carter, Corporation Counsel for the City of New York, 
 4                             New York, NY, for Appellees. 
 5    
 6   POOLER, Circuit Judge: 

 7         Afam Uzoukwu, proceeding pro se, appeals from the August 28, 2013 

 8   judgment of the United States District Court for the Southern District of New 

 9   York (Abrams, J.), dismissing his claims brought under 42 U.S.C. § 1983 for false 

10   arrest and excessive force, after a jury returned a verdict in favor of defendants.  

11   Halfway through deliberations, the jury sent a note asking whether “refusal to 

12   acknowledge/respond to police questions [is] considered obstruction of 

13   governmental administration.” App’x at 1094. In response, the district court 

14   equivocally answered that “[r]efusal to answer police questions alone, without 

15   more, would not constitute obstruction of governmental administration,” but 

16   that such a determination would “depend[] on the totality of the circumstances 

17   as you find them.” App’x at 1094‐95. However, New York law unambiguously 

18   holds that one cannot obstruct governmental administration merely by refusing  

19   to answer police questions or to provide identification, both because such 

20   conduct is constitutionally protected, and because obstruction of governmental 


                                               3
 1   administration requires as an element a physical or independently unlawful act.  

 2   Given that this prejudicial error was indisputably preserved, we vacate the 

 3   verdict and remand for a new trial. 

 4                                     BACKGROUND 

 5         According to defendants, the underlying incident began when the two 

 6   named officers approached Uzoukwu at approximately 5 p.m. on May 15, 2008, 

 7   while he was sitting on a park bench eating Jell‐O, “[H]e did not have anything 

 8   that” indicated he had “children in the park, such as a stroller.” App’x at 783. 

 9   The posted park rules prohibited adults who were not accompanying children 

10   from being in the playground near where the bench was located. The officers 

11   testified that they told plaintiff he could not be there without children, asked him 

12   several times whether he had any children with him, and repeatedly requested 

13   his identification, but plaintiff “continued looking down, eating his jello. He did 

14   not respond.” App’x at 785.  Officer Krawiecki testified that “to get his attention, 

15   I took his jello and I threw it out.” App’x at 785. According to the officers, 

16   plaintiff at that point began screaming and cursing, whereupon he was arrested. 

17   [A 785] Uzoukwu was  charged with (i) disorderly conduct and (ii) obstruction of 

18   governmental administration.  
                                                4
 1          Uzoukwu claimed that he was at the park with his two children, ages 3 

 2   and 5, when the police approached him, demanded identification, and accused 

 3   him of being a pedophile. He asserted that he only began yelling after the police 

 4   officers hit him. In addition, plaintiff alleged that he was told by Sergeant 

 5   Papgiannis that officers can “hit you, punch you, assault[] you, because they 

 6   need to subdue you before they arrest you.”  

 7         On August 21, 2009, plaintiff’s criminal case was dismissed.  On June 25, 

 8   2010, Uzoukwu, who was then represented by counsel, filed a complaint 

 9   asserting “deprivation of rights under the United States Constitution and 42 

10   U.S.C. § 1983” against the named officers and “liability of the City of New York 

11   for Constitutional violations.” On October 19, 2010, plaintiff filed an amended 

12   complaint claiming, inter alia, false arrest, excessive force, deprivation of liberty, 

13   physical injury and emotional distress. While the complaint asserted that the two 

14   officers “struck plaintiff” when plaintiff “had not done anything [that] would 

15   justify an arrest,” the complaint did not assert that he was bringing claims for 

16   battery or assault.  

17         On March 29, 2013, the parties filed a joint pretrial order in which plaintiff 

18   asserted that the “claims to be tried are (a) false arrest, (b) false imprisonment, 
                                                5
 1   (c) excessive force, (d) assault, (e) battery, (f) mental and emotional distress, and 

 2   (g) malicious prosecution. Defendants then moved for partial summary 

 3   judgment requesting that the district court dismiss with prejudice (1) plaintiff’s 

 4   claims against the City of New York for failure to present evidence of a 

 5   municipal policy, and (2) the state law claims not previously asserted in the 

 6   amended complaint. The district court issued a bench ruling granting 

 7   defendants’ motion.  

 8         Uzoukwu proceeded to trial on the Section 1983 claims against the officers 

 9   for false arrest and excessive force. As a defense to his claim of false arrest, the 

10   officers argued that they had probable cause to believe plaintiff had committed 

11   the crimes of (i) obstruction of governmental administration and (ii) disorderly 

12   conduct.  At the close of trial, the jury was instructed that the officers could not 

13   be held liable for false arrest if they had probable cause to believe plaintiff had 

14   committed the crime of either (i) obstruction of governmental administration or 

15   (ii) disorderly conduct. 

16         An hour after the jury retired to deliberate, it sent a note requesting the 

17   parties’ stipulations and the arrest records, and asking the following questions: 



                                                6
 1               1) Is refusal to acknowledge/respond to police questions 
 2               considered obstruction of governmental 
 3               administration? 
 4                
 5               2) Does police antagonizing/provoking emotional 
 6               response weaken probable cause? 
 7                
 8               3) If police officer inappropriately approaches (e.g. due 
 9               to bias) an individual, who then gives probable cause 
10               for arrest, is probable cause then eliminated? 
11    
12   App’x at 1033‐34, 1038. 

13         That night, the parties submitted letters to the court proposing answers to 

14   the jury questions. Uzoukwu argued that the first of these questions warranted 

15   an unequivocal answer in the negative, relying on New York state law for the 

16   proposition that an individual has a constitutional right not to respond to police 

17   questioning and mere words cannot constitute the “physical” act required for the 

18   crime of obstruction. Defendants argued that: 

19               The relevant Park Rules should be included in response 
20               to Question No. 2 because—as this question 
21               illustrates—they are essential for the jury to make its 
22               determination whether there was probable cause to 
23               arrest for Obstruction of Governmental Administration. 
24                
25    App’x at 1060. Defendants also renewed their summary judgment motion for 

26   qualified immunity noting: “Indeed, based upon the questions presented by the 


                                              7
 1   jury, it now appears that the Court may have to decide the issue of qualified 

 2   immunity.” App’x at 1062.  

 3         The next morning, the district court met with the parties before bringing in 

 4   the jury and informed them that it had found a New York Court of Appeals case 

 5   that it concluded confirmed that violations of park rules constitute a “a class B 

 6   misdemeanor (see 56 RCNY 1–07(a); Penal Law § 70.15 (2)), the maximum 

 7   penalty for which is 90 days’ imprisonment and a $1,000 fine (see 56 RCNY 1–

 8   07(a) ).” People v. Davis, 13 N.Y.3d 17, 21 (2009) (upholding a conviction for 

 9   failing to comply with posted sign indicating city park’s closing time was 9 p.m., 

10   where officer observed defendant in the park at 2:00 a.m.). The district court told 

11   the parties that it would add a supplemental instruction informing the jury that it 

12   could also find that the officers lawfully arrested plaintiff if they had probable 

13   cause to believe that he violated the park rules. 

14         After much debate and over Uzoukwu’s objection, the district court 

15   provided the following answer to the jury’s first question: 

16                Refusal to answer police questions alone, without more, 
17                would not constitute obstruction of governmental 
18                administration. Whether refusal to acknowledge or 
19                respond to police questions is considered obstruction of 
20                governmental administration depends on the totality of 
                                               8
 1               the circumstances as you find them. As I instructed you, 
 2               a person is guilty of obstructing governmental 
 3               administration when he intentionally obstructs, impairs 
 4               or perverts the administration of law or other 
 5               governmental function or prevents or attempts to 
 6               prevent a public servant from performing an official 
 7               function, by means of intimidation, physical force or 
 8               interference, or by means of any independently 
 9               unlawful act . . . . A police officer’s official function 
10               includes enforcing compliance with park and 
11               playground rules.  
12                
13   App’x at 1094‐95 (emphases added). 

14         The district court also answered the jury’s final question about whether 

15   probable cause is eliminated where “a police officer inappropriately (e.g. due to 

16   bias) approaches an individual who then gives probable cause for arrest,” 

17   explaining: 

18               In response to this question I will refer you to my 
19               previous instruction that “the issue in this case is not 
20               about whether plaintiff was properly stopped, but 
21               whether his arrest was unlawful.” Further, as I have 
22               instructed you, “the motive of the defendant police 
23               officers is not a factor for you to consider in 
24               determining whether there was probable cause. The 
25               only issue for you to decide is whether the was probable 
26               cause to arrest.”  
27                
28   App’x at 1096. The district court then charged the jury that: 



                                              9
 1               In assessing probable cause to arrest, I have one further 
 2               instruction to provide you. . . . Defendants also contend 
 3               that plaintiff had violated various New York 
 4               City Park Rules and Regulations and that probable 
 5               cause existed to arrest plaintiff for violations of the 
 6               following rules, which constitute misdemeanors: 
 7                
 8               1. No person shall fail, neglect or refuse to comply with 
 9               the lawful direction or command of any Police Officer, 
10               Urban Park Ranger, Parks Enforcement Patrol Officer, 
11               or other Department employee, indicated by gesture or 
12               otherwise. 
13                
14               2. No person shall fail to comply with or obey any 
15               instruction, direction, regulation, warning, or 
16               prohibition, written or printed, displayed or appearing 
17               on any sign, except such sign may be disregarded upon 
18               order by a Police Officer or designated Department 
19               employee. It shall be a violation of these rules to engage 
20               in disorderly behavior in a park. A person in any park 
21               shall be guilty of disorderly behavior who engages in a 
22               course of conduct or commits acts that unreasonably 
23               alarm or seriously annoy another person. 
24                
25               If, after considering all the evidence, you find that 
26               defendants had probable cause to arrest plaintiff for any 
27               of these offenses, even if plaintiff was not charged with 
28               that crime, or the crimes that I previously instructed 
29               you about—disorderly conduct or obstruction of 
30               government administration—then you must find in 
31               favor of the defendants with respect to the false arrest 
32               claim. 
33                
34   App’x at 1096‐97 (emphases added). 


                                             10
 1          At 10:07 a.m., the district court instructed the jury to begin its deliberations 

 2   anew.  Thirty‐four minutes later, at 10:41 a.m., the jury returned with a verdict 

 3   finding in favor of the defendants on all claims.  

 4                                      DISCUSSION 

 5   I.          Jury instructions. 

 6           “We review de novo a claim of error in the district court’s jury 

 7   instructions and will set aside a judgment secured by an erroneous charge only if 

 8   the appellant shows that the error was prejudicial in light of the charge as a 

 9   whole. Jury instructions are erroneous if they mislead the jury or do not 

10   adequately inform the jury of the law. It is axiomatic, however, that a jury charge 

11   should be examined in its entirety, not scrutinized strand‐by‐strand.” SR Int’l 

12   Bus. Ins. Co. v. World Trade Ctr. Props., LLC, 467 F.3d 107, 119 (2d Cir. 2006) 

13   (internal citations and quotation marks omitted).  As to supplemental 

14   instructions given by the district court, “[i]f a supplemental charge is legally 

15   correct, the district court enjoys broad discretion in determining how, and under 

16   what circumstances, that charge will be given.” United States v. Civelli, 883 F.2d 

17   191, 195 (2d Cir. 1989) (holding district court did not plainly err in giving 

18   unchallenged supplemental charge on “conscious avoidance,” which correctly 
                                                11
 1   stated the law, after deliberations had begun, where jury asked question that 

 2   could not be addressed by yes or no answer)). However, “Rule 30’s requirement 

 3   that counsel be informed of the instructions to be given before closing argument 

 4   is an important safeguard of the right to a full and fair trial by jury” and “the 

 5   district court’s discretion regarding supplementary instructions is not without 

 6   limits.” Id. at 196 (citing United States v. Blackmon, 839 F.2d 900, 910 (2d Cir. 1988) 

 7   (holding it was “clearly prejudicial error to give a discretionary Pinkerton 

 8   instruction at the close of the trial, upon the basis of which defense counsel made 

 9   their summations, and then switch to a mandatory charge in response to an 

10   inquiry by the jury during its deliberations”). 

11         Both the jury’s question and the district court’s answer expressly 

12   addressed only the legal significance of plaintiff’s refusal to acknowledge or 

13   respond to police “questions.”  Under New York law, it is clearly established that 

14   Uzoukwu’s constitutionally protected silence could not constitute any element of 

15   the crime of obstructing governmental administration, even if such silence 

16   interfered with the officers’ attempt to investigate whether Uzoukwu was 

17   violating park rules. Therefore, the district court should have simply answered 

18   “no.” Alternatively, the district court should have stopped after issuing the first 
                                                12
 1   sentence of its instruction. However, its subsequent qualification finds no 

 2   support under New York law. 

 3         The crime of “obstructing governmental administration requires as an 

 4   element of the crime that the accused act by one of three methods: (1) 

 5   ‘intimidation,’ (2) ‘physical force or interference,’ or (3) ‘any independently 

 6   unlawful act.’” People v. Case, 396 N.Y.S.2d 841, 844 (1977). It is axiomatic that 

 7   “only physical interference . . . is encompassed in the second method of 

 8   obstruction.”  Id.; In re Davan L., 666 N.Y.S.2d 1015, 1016 (1997) (“[T]he 

 9   interference would have to be, in part at least, physical in nature.”). Thus, 

10   “purely verbal interference may not satisfy the ‘physical component under Penal 

11   Law §  195.05.’” In re Davan L., 666 N.Y.S.2d at 1016; see also Case, 396 N.Y.S.2d at 

12   844 (“[T]he statute has been uniformly interpreted to the effect that mere words 

13   alone do not constitute ‘physical force or interference’ such as to support the 

14   charge of obstructing governmental administration.”). It plainly follows that 

15   refusal to respond to an officer’s questions cannot satisfy the “interference” 

16   element of the charge for obstruction of governmental administration, because 

17   silence does not entail a physical act. See In re Kezzia T., 709 N.Y.S.2d 401, 402 (1st 

18   Dep’t 2000) (“Appellant’s initial untruthfulness about the presence of a weapon 
                                                13
 1   inside the apartment, followed by her refusal to disclose its location, do not 

 2   satisfy the elements of obstructing governmental administration.”); People v. 

 3   Tillman, 706 N.Y.S.2d 819, 820‐21 (City Ct.  2000) (dismissing charges for 

 4   obstruction of governmental administration and resisting arrest where suspect in 

 5   narcotics investigation ran from police after being stopped for questioning, 

 6   because flight did not constitute “physical interference”).  

 7         Nonetheless, if the district court wished to provide more guidance than a 

 8   simple, unequivocal “no,” it could have instructed the jury that “[w]hile mere 

 9   words alone do not constitute physical force or interference, words coupled with 

10   actions are sufficient.” People v. Chang, 901 N.Y.S.2d 909 (Crim. Ct. 2009) (citing 

11   Davan L., 91 N.Y.2d at 91 (finding evidence sufficient to support charge of 

12   obstruction of governmental administration where teenager was instructed by 

13   police to leave the scene of undercover narcotics “buy operation,” but instead 

14   rode bicycle towards known criminal activity and yelled to potential targets to 

15   warn them of police presence, thereby causing “a physical reaction and 




                                               14
1   dispersal” of the targets)).2 Instead, the district court failed to convey to the jury 

2   that obstruction of governmental administration requires a physical act. 

3         Moreover, the district court’s answer significantly obscured the well‐

4   settled principle that, in New York, “[a]n individual to whom a police officer 

5   addresses a question has a constitutional right not to respond. He may remain 

6   silent or walk or run away. His refusal to answer is not a crime.” People v. 

7   Howard, 430 N.Y.S.2d 578, 581 (1980); see also People v. Grullon, 862 N.Y.S.2d 810 

    2
      Compare People v. Hamilton, 787 N.Y.S.2d 679 (Crim. Ct. 2004) (“It is well settled 
    that ‘interference,’ as contained in the statute, must be physical interference. 
    However, it is not defendant’s words alone that are the subject of the instant 
    charge, but his words coupled with his refusal to move his truck so as to allow 
    the police vehicle to respond to the citizen’s complaint. A refusal to move can 
    constitute physical interference.”(internal citation omitted)), and People v. Jimenez, 
    525 N.Y.S.2d 482, 483 (Crim. Ct. 1988) (holding obstruction of governmental 
    administration could be established by verbal act when combined with physical 
    act in which group of young women were alleged to have physically placed 
    themselves between police officer and the suspect he sought to question), with In 
    re Kendell R., 897 N.Y.S.2d 83, 84 (1st Dep’t 2010) (holding that, where arrestees 
    who had been either fighting or goofing around “failed to comply with a 
    directive to break it up and go away,” their “failure to comply with the order to 
    disperse, without more, lacked the requisite intentional physical component” 
    necessary to constitute the crime of obstructing governmental administration 
    (internal citation omitted)), and People v. Lupinacci, 595 N.Y.S.2d 76, 77 (2d Dep’t 
    1993) (dismissing indictment charging obstruction of governmental 
    administration where “defendant was alleged to have struggled with the police 
    to avoid being handcuffed, and walked away from the arresting officer, ignoring 
    orders to stop” because the police were not authorized to attempt to detain the 
    defendant under the circumstances).  
                                               15
 1   (Crim. Ct. 2005) (“[W]hen this defendant refused further cooperation with the 

 2   police, she did not obstruct governmental administration. . . .”).  For this reason, 

 3   refusal to answer police questions also cannot satisfy the “independently 

 4   unlawful act” prong.  See People v. Perez, 851 N.Y.S.2d 747, 749 (4th Dep’t 2008) 

 5   (holding evidence was legally insufficient to establish lawful arrest for disorderly 

 6   conduct and obstructing governmental administration where defendant refused 

 7   to cooperate with officers who knocked on his door while investigating origin of 

 8   loud music emanating from his building because “Defendant was not required to 

 9   respond to the officers’ request for identification or to open his door to the 

10   officers”);  People v. Cameron, 787 N.Y.S.2d 679 (Crim. Ct. 2004) (dismissing 

11   charges for obstructing governmental administration and disorderly conduct 

12   where police, who were canvassing for wanted suspect, repeatedly requested 

13   name and date of birth of defendant that resembled suspect, eventually leading 

14   defendant “to curse, yell and scream” as well as flail his arms in an attempt to 

15   avoid being placed in handcuffs). Indeed, it is well‐established that a suspect’s 

16   refusal to answer pedigree questioning is protected by the Fifth Amendment. See 

17   United States v. Montana, 958 F.2d 516, 518 (2d Cir. 1992) (citation omitted) 

18   (“Though solicitation of pedigree information normally does not amount to 
                                               16
 1   custodial interrogation, we see no basis for distinguishing silence in the face of 

 2   pedigree questions from silence in the face of more substantive interrogation.”); 

 3   United States v. Dell’Aria, 811 F. Supp. 837, 844 (E.D.N.Y.) aff’d, 14 F.3d 591 (2d 

 4   Cir. 1993) (“It is settled in this circuit that silence in the face of custodial 

 5   questioning aimed at eliciting only pedigree information, even absent 

 6   substantive inquires, may suffice as an invocation of Fifth Amendment rights.”).  

 7          For substantially the same reasons, under New York law obstruction of 

 8   governmental administration cannot rest upon refusal to provide identification. 

 9   See People v. Alston, 805 N.Y.S.2d 258, 261 (Crim. Ct. 2005) (“[R]efusal to comply 

10   with a request for documentation is not an independently unlawful act that 

11   amounts to obstruction of governmental administration.”); Cameron, 787 

12   N.Y.S.2d 679 (“Plainly, ignoring an officer’s request for identification is not a 

13   crime, nor does that act supply any such element.”). “Were the law otherwise, it 

14   would follow that whenever any barrier is placed in the path of process and/or 

15   arrest, this class ‘A’ misdemeanor (obstructing) could be added. The effect of that 

16   added charge . . . is to divert attention from the initial alleged criminality or 

17   transgression.” People v. Offen, 408 N.Y.S.2d 914, 916 (Crim. Ct. 1978) (holding 

18   defendant, whom officer desired to cite for littering, did not obstruct 
                                                 17
 1   governmental administration by ignoring officer’s request for identification, and 

 2   instead yelling “go f[uck] yourself” to the officer, walking away, entering his 

 3   store, and refusing to open door to police). 

 4         The sole case defendants cite to support the district court’s equivocal 

 5   answer is inapposite because it does not involve a refusal to respond to police 

 6   “questions.” Rather, in People v. Stumpp, 505 N.Y.S.2d 758 (App. Term 1986), an 

 7   appellate court affirmed a pub owner’s  conviction for obstruction of 

 8   governmental administration where the pub owner had refused to give police 

 9   officers access to his books and records, despite the fact that Alcoholic Beverage 

10   Control Law § 106(12) required him to make these records available during 

11   business hours.  While Stumpp may share some superficial similarities with the 

12   present case, it provides no guidance that is responsive to the jury’s articulated 

13   inquiry regarding the legal significance of a failure to answer police “questions.”  

14   Nor does it justify the district court’s instruction that the jury must consider the 

15   totality of the circumstances in determining “[w]hether refusal to acknowledge 

16   or respond to police questions is considered obstruction of governmental 

17   administration . . . .” See, e.g., People v. Nunez, 943 N.Y.S.2d 857, 866–67 (Crim. Ct. 

18   2012) (holding obstruction charge facially sufficient where Occupy Wall Street 
                                                18
 1   protester, who was trespassing in privately owned public park, physically 

 2   interfered with officer’s lawful evacuation order by sitting down and 

 3   interlocking arms with others to prevent his removal); Hamilton, 787 N.Y.S.2d 679 

 4   (“Assuming, arguendo, that defendant’s refusal to move his truck were 

 5   insufficient to constitute physical interference, the allegations in the complaint 

 6   nevertheless are adequate to support the charge of Obstructing Governmental 

 7   Administration. The failure to obey the direction of a police officer is a traffic 

 8   infraction under the New York City Traffic Rules. Thus, the complaint alleges an 

 9   ‘independently unlawful act’ prohibited by Penal Law Section 195.05.” (internal 

10   citations omitted)). 

11         To the extent the district court’s instruction implies that, under some 

12   circumstances, refusal to acknowledge or respond to police “questions” may be 

13   considered obstruction of governmental administration, the instruction given 

14   mischaracterized the law.  Specifically, the district court’s instruction implies that 

15   Uzoukwu’s silence did constitute an obstruction of governmental administration 

16   in the present case by violating local ordinance 56 RCNY § 1‐03(c)(1), which 

17   states that “[n]o person shall fail, neglect or refuse to comply with the lawful 



                                               19
 1   direction or command of any Police Officer . . .”3 However, there is simply no 

 2   New York authority supporting the district court’s inference that this local 

 3   ordinance should be construed so as to limit a right that is clearly established 

 4   under the New York State Constitution and therefore preempted by state law.  

 5   Furthermore, even if 56 RCNY § 1‐03(c)(1) criminalized Uzoukwu’s failure to 

 6   obey the officers’ command that he leave the park if he was not accompanying a 

 7   child, the district court’s answer would still be misleading, as it referred only to 

 8   Uzoukwu’s refusal to respond to “questions,” not his failure to obey a lawful 

 9   instruction or order.  

10          Although the district court enjoys broad discretion in determining how, 

11   and under what circumstances, to give an accurate instruction, this deference is 

12   only appropriate where “a supplemental charge is legally correct.” Civelli, 883 

13   F.2d  at 195. Here, the district court’s answer provided the jury with an 


     3

     Plaintiff:   And then your Honor went down and begins to explain that it depends on the
                  totality of the circumstances as you find them. I know that is a general principle
                  on probable cause, but it confuses more as to the very specific question, which is
                  the law of the State of New York, that refusal to answer a question from a police
                  officer is not an obstruction of governmental administration.

     The Court:   Do you have any support for the proposition that that’s true in a park when an
                  officer is attempting to enforce park rules and people are required to comply with
                  the lawful direction or command of any police officer?
                                                   20
 1   inaccurate statement of the law by suggesting that refusal to answer police 

 2   questions might, under some circumstances, constitute an obstruction of 

 3   governmental administration. The confusion introduced by this statement was 

 4   compounded by the district court’s inappropriate invocation of the “totality of 

 5   the circumstances” standard, as the standard is inapplicable where neither the 

 6   relevant question nor answer mentioned probable cause. 

 7         Even if these statements of law had been correct in the abstract, the district 

 8   court’s persistent refusal to provide any concrete guidance on the physical act 

 9   requirement or a suspect’s constitutional right to refuse to answer police 

10   questions is particularly misleading when viewed in the context of the jury’s 

11   manifest confusion over precisely these issues. See, e.g., United States v. Velez, 652 

12   F.2d 258, 262 (2d Cir. 1981) (“[T]he jury’s note manifested its difficulties in 

13   comprehending the elements of the conspiracy offense. It was thus incumbent 

14   upon the trial court to clear them away with concrete accuracy. But here the 

15   district judge, over defense counsel’s insistent objections, merely repeated what 

16   he several times described to the jury as the ‘essential elements’ of conspiracy, 

17   without informing them of the need to find willful membership. The judge, by 

18   his persistent refusal to recharge an ‘essential’ element at this late stage in the 
                                                21
 1   jury’s deliberations, could well have given the impression that willful 

 2   membership was not an essential element, when in fact it represented the one 

 3   legal requirement Velez strenuously argued the Government had not proved. 

 4   Not only was the supplemental charge erroneous, but the trial court’s refusal to 

 5   give a supplemental instruction on this essential element prejudiced the 

 6   defense.” (internal citations and quotation marks omitted)).  

 7         Similarly, here it was incumbent on the district court to provide some 

 8   useful instruction in response to the jury’s cogent question regarding an issue of 

 9   central importance to the case, particularly where plaintiff persistently objected 

10   to the charge given on each of these grounds. 

11          “An erroneous instruction requires a new trial unless the error is 

12   harmless. An error is harmless only if the court is convinced that the error did 

13   not influence the jury’s verdict.” Gordon v. New York City Bd. of Educ., 232 F.3d 

14   111, 116 (2d Cir. 2000) (internal quotation marks omitted). There is no basis here 

15   to conclude that the erroneous instruction did not influence the jury’s verdict. To 

16   the contrary, the instructions invited the jury to find for the defendants on the 

17   false arrest claim by inaccurately suggesting that they could find probable cause 

18   existed to arrest Uzoukwu for obstruction of governmental administration solely 
                                              22
 1   because he refused to answer the questions of officers who were attempting to 

 2   enforce park rules.  

 3         Moreover, on the record before us it cannot be said that the jury’s verdict 

 4   was otherwise inevitable.  The jury was instructed that if it found probable cause 

 5   for arrest on either the charge of governmental obstruction or the charge of 

 6   disorderly conduct, it must enter a verdict in favor of the defendants.  Jury 

 7   questions one and two were simply whether Uzoukwu established his false 

 8   arrest claim, and made no further inquiry as to whether probable cause existed 

 9   for each charge. The jurors could have concluded, based on the erroneous 

10   instruction, that probable cause existed for Uzoukwu’s arrest for obstruction of 

11   governmental administration without ever considering whether probable cause 

12   supported his arrest for disorderly conduct. Nor can the issue of whether 

13   probable cause existed to arrest for disorderly conduct2 be decided as a matter of 



     2
      N.Y. Penal Law § 240.20 provides that “A person is guilty of disorderly conduct 
     when, with intent to cause public inconvenience, annoyance or alarm, or 
     recklessly creating a risk thereof: 1. He engages in fighting or in violent, 
     tumultuous or threatening behavior; or 2. He makes unreasonable noise; or 3. In 
     a public place, he uses abusive or obscene language, or makes an obscene 
     gesture; or 4. Without lawful authority, he disturbs any lawful assembly or 
     meeting of persons; or 5. He obstructs vehicular or pedestrian traffic; or 6. He 
     congregates with other persons in a public place and refuses to comply with a 
                                              23
 1   law.  The parties presented radically different views of the events leading up to 

 2   Uzoukwu’s arrest.  Defendants testified that after their initial questions went 

 3   unanswered, their encounter with Uzoukwu escalated to the point where he was 

 4   screaming, yelling obscenities and generally causing a scene that attracted a 

 5   crowd. Uzoukwu, however, testified that because of recent surgery performed on 

 6   his neck, he was physically incapable of screaming, such that when the officers 

 7   asked him to yell for his children on the playground he “[did] not even have a 

 8   voice to yell” due to recent surgery, he “couldn’t scream loud for people to 

 9   hear,” and “[y]ou have to be [at] very close range to hear me what I’m saying.” 

10   App’x at 512‐13, 684, 696.  This is sufficient to raise a question of material fact as 

11   to whether Uzoukwu’s behavior provided probable cause to arrest him for 

12   disorderly conduct.  Indeed, if the jury decided Uzoukwu’s silence during the 

13   initial encounter was dispositive in establishing probable cause for his arrest, it 

14   would have been unnecessary for the jury to resolve any disputes over the 

15   subsequent chain of events in order to reach a verdict on the false arrest claim. 

16   Accordingly, we are compelled to vacate the verdict and remand this matter for a 



     lawful order of the police to disperse; or 7. He creates a hazardous or physically 
     offensive condition by any act which serves no legitimate purpose.” 
                                                24
 1   new trial on the false arrest claim. 

 2   II.    Uzoukwu’s remaining claims. 

 3          Uzoukwu also appeals from the district court’s August 7, 2013 oral 

 4   decision granting defendants partial summary judgment as to his claims of 

 5   municipal liability and state law claims for assault, battery, and malicious 

 6   prosecution. We have examined his arguments regarding those claims and find 

 7   no error with the district court’s decision, and thus affirm the grant of partial 

 8   summary judgment on those claims.  

 9                                      CONCLUSION 

10           For the reasons given above, we vacate the verdict and remand for a new 

11   trial consistent with this opinion.  Uzoukwu’s September 10, 2015 motion to 

12   expedite the decision in this appeal is denied as moot. 




                                               25